 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that all production and maintenance employees at the Em-ployer'sMocanaqua,Pennsylvania, plant, excluding executives, mana-gers,foremen, assistant foremen, foreladies, assistant foreladies,chauffeurs, truckdrivers, office clerical employees, professional em-ployees, confidential employees, guards, and supervisors, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]PALMER MANUFACTURING COMPANYandUAW-CIO,PETITIONER.1Case No. 21-RC-2807.March 5, 1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before P. J. Driscoll, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employers3.Pursuant to a Board Decision and Direction of Election in-volving the Employer's plant,4 an election and runoff election wererespectively conducted on November 16 and 30, 1951.The resultsof the election determined that neither of the contesting unions re-ceived a majority of the valid votes cast .5On December 5, 1951, thepetitioning labor organization filed objections to the conduct of theelection and, upon the recommendations of the Regional Director, theBoard on April 23, 1952, overruled these objections.,At the presenttime no bargaining representative has been certified or recognized for1 The name of the Petitioner appears as amended at the hearing2The Employer'smotion to dismiss is denied for reasons hereinafter stated.8At the hearing International Association of Machinists, District Lodge No. 49, andLocal Union 359, Sheet Metal Workers International Association, were permitted tointervene.Case No. 21-RC-2083, not reported in printed volumes of Board decisions.Participating in the election were International Association of Machinists,DistrictLodge No. 49, and the present Petitioner.9 Case No. 31-RC-2083, not reported in printed volumes of Board decisions.103 NLRB No. 18. PALMER MANUFACTURING COMPANY337any of the employees at the Employer's plant.The present petitionwas filed on October 23, 1952.The Employer, at the hearing and prior thereto, moved to dismissthe petition upon the ground that less than 12 months had elapsedsince the holding of the last election.It is the Employer's contentionthat the 12-month statutory period began to run on April 23, 1952,when the Board dismissed the objections filed to the conduct of thelast election.The Employer further asserts that the filing of thepresent petition on October 23, 1952, was untimely, and violative ofthe rule announced in theCentr-O-CastdEngineering Companycase.'The Board has previously held that the 12-month limitation pro-vision in Section 9 (c) (3) of the Act begins to run from the dateof the first balloting and not from the date of the final determinationof the results of the election.'As the date of the first balloting inthe last election was November 16, 1951, and more than 12 monthshave elapsed since that time, we reject as without merit the Employer'sfirst contention .9The Employer's assertion that the present petition is untimely be-cause it was filed within the year of the determination that no bar-gaining representative had been selected is equally without merit.Apetition filed at or near the close of the year after an election in whichno bargaining representative was selected is timely filed 10More-over, the rule of theCentr-O-Cast & Engineering Company1,case,upon which the Employer relies, is inapplicable where, as in the instantcase, nocertificationperiod was ever established.Accordingly, asthe election directed herein will not be held until more than a yearafter the 1951 election, we find without merit the Employer's motionto dismiss the instant proceeding.A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner and the two Intervenors seek a unit of all produc-tion and maintenance employees at the Employer's Phoenix, Arizona,plant, including inspectors, timekeepers, over-the-road truckdrivers,mechanics, shipping clerks, receiving clerks, and experimental depart-ment employees, but excluding office clerical employees, engineers,I In theCcntr-O-Cast & Engineering Co.case, 100 NLRB 1507, the Board reconsideredits former administrative rule of holding in inactive status all employee and decertificationpetitions filed in the 12th month of a certification year,and announced that thereafteritwould dismiss all petitions filed before the expiration of the certification year.Fruitvale Canning Company,85 NLRB 684.Heekin Can Company,97 NLRB 783.20 Igieheart Bros.Div., General Foods Corp.,96 NLRB 1005,and cases cited therein.31 See footnote7, supra. 338DECISIONSOF NATIONALLABOR RELATIONS BOARDprinting department employees, advertising department employees,production control clerks, watchmen, guards, professional employees,and supervisors.The Employer agrees with the Petitioner and In-tervenors that a unit of production and maintenance employees isappropriate, but contends that the inspectors, timekeepers, over-the-road truckdrivers, shipping clerks, receiving clerks, and experimentaldepartment employees should be excluded.The Employer, in addi-tion, would exclude from the unit the inventory control clerks andthe office janitors, while the Petitioner and Intervenors take no posi-tion as to their inclusion or exclusion.The Employer, an Arizona corporation, is engaged in manufactur-ing coolers and furnaces.The present management and ownershiptook over the operation of this plant in July 1952.At the time ofthe hearing, a study conducted by the Arizona State EmploymentService, analyzing the existing job classifications and descriptions,was under way but had not been completed.Inspectors:The Employer, in opposition to the Unions, would ex-clude the inspectors on the ground that because they act for manage-ment, their inclusion in the proposed unit would produce a conflictof loyalty.The inspectors work in the production division inspect-ing parts and finished products.They are under the immediate su-pervision of a chief inspector, who is in turn supervised by the engi-neering department.The inspectors are responsible for the qualityof the work performed, and have authority to accept or reject partsand finished products.Their rejections may affect the bonus earn-ings of employees working on the incentive plan. Inspectors are,however, paid on an hourly basis, punch the same time clock, andwork in the same general area as production employees.Moreover,there is no evidence that inspectors exercise any supervisory author-ity.Under these circumstances, as the inspectors have a communityof interests with the production workers and are not supervisors, weshall include them with the production and maintenance employeesin accordance with our usual policy 12The timekeeper and the inventory control clerks:The timekeeperand the inventory control clerks work in the production area of theplant.The timekeeper works in close association with the productionemployees and records the amount of time that individual productionemployees devote to each particular job.The timekeeper also placesthe timecards in the racks each evening and collects the cards eachday.The inventory control clerks keep records of the Employer'sinventory and compile perpetual inventory cards of requisitions fromthe stockroom.Although the timekeeper and the inventory control>a Bell Aircraft Corporation,96 NLRB 1211;Farrell-Cheek Steel Company,88 NLRB 303 ;Bryant Heater Co.,77 NLRB 744. PALMER MANUFACTURING COMPANY339clerks are paid on a salary rather than an hourly basis, this factordoes not necessarily differentiate them from the production employeeswith whom they work and have other common interests 13 From theforegoing facts, it is clear that the timekeeper and inventory controlclerks are plant clerical employees with interests closely allied withthose of production employees.We shall, therefore, include themin the unit 14The experimental department employees:The experimental de-partment employees are salaried employees who work under closeprofessional supervision in the experimental shop separate from theproduction division.They are responsible for the fabrication of newmodels developed by the engineering department and work not fromblueprints but from the ideas of the engineers expressed orally or inrough sketches.The experimental employees are required to have amechanical engineering background, and are expected to be creativeand to exercise independent judgment in the performance of theirwork.In view of the dissimilarity in interests between the experi-mental employees and the production and maintenance employees,we shall exclude the experimental employees from the unit 15The office janitor:The Employer would exclude the janitor whocleans the Employer's office.The Petitioner and the Intervenors takeno position as to her inclusion or exclusion from the unit.As thenature of the work performed by theofficejanitoralliesher moreclosely with the production and maintenance employees, we shall in-clude her within the unit 16The over-the-road truckdrivers:The Petitioner and the Intervenorswould include, and the Employer would exclude, the over-the-roadtruckdrivers.These employees work under the direction of the trafficdepartment during the 9-month truckingseason,and are paid on asalary basis.During the 3-month off-season, the over-the-road truck-drivers are employed in the plant as production workers and are paidupon an hourly basis.At least 2 of the present complement of 8 truck-drivers are driver-mechanics performing mechanical repair work dur-ing theoff-seasonand under the immediate supervision of the chiefmechanic.Moreover, there is a possibility that once having gone intothe plant as production workers, these employees may remain as pro-duction employees rather than return to truck driving.As the over-the-road truckdrivers have interests in common with the productionworkers during a substantial period of time, andas no unionseeks to1DaystromFurnitureDivision,DaijRtrom. Inc,101 NLRB 343.11W. F. & JohnBarnes Company,96 NLR;t 1138 1 (timekeepers) ;Carbide and CarbonChemicals Division,92 NLRB 1555, 1558(inventory clerks).15Librascope,Incorporated,91 NLRB 178.16California Spray Chemical,86 NLRB 453;Evans MillingCo., 85 NLRB 391. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresent them as a separate unit, we shall include them in the pro-duction and maintenance unit 17We find that all production and maintenance employees 18 at theEmployer's Phoenix, Arizona, plant, including inspectors, timekeep-ers, over-the-road truckdrivers, mechanics, inventory control clerks,and the office janitor, but excluding official clerical employees, engi-neers, printing department employees, advertising department em-ployees, production control clerks, experimental department employ-ees,watchmen, guards, professional employees, and supervisors asdefined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]17 Swift & Company,99 NLRB 1497 ;Birmingham Casket Company,92 NLRB 578;TellCity Furniture Company, Inc.,88 NLRB 284.18The Petitionerand Intervenorswould includethe shipping clerk and the receivingclerk as plant clericals.The Employerseeks their exclusion as supervisors.As the recordis inadequate to determinewhether ornot these two employees are supervisors within themeaning ofthe Act, theywill be permitted to cast challenged ballots in the election herein-after directed.If either of them exercises supervisory powers withinthe meaning of theAct, he is to be excluded from the unit ;otherwise,he is to be included.LEON-FERENBACH, INC.andUNITED TEXTILE WORKERS OF AMERICA,AFL,PETITIONER.Case No.4-RC-1869.March 5, 1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National Labor.Relations Act, a hearing was held before Bernard Samoff, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.1 The hearing officer referred to the Boarda motion bythe Intervenor,TextileWorkersof America,CIO, herein called theCIO, that theBoard take judicial notice of certainportions of the transcript in Case No.4-RC-1637, involving this Employer.The motionis hereby granted.103 NLRB No. 31.